At a Court of Oyer and Terminer held at this term, Abel Riggs had been indicted, tried and convicted of the crime of rape, and thereupon the counsel for the prisoner submitted a motion in due form for a new trial on the ground that the Court in its charge to the jury in the case had misinstructed them as follows: "When the fact appears that connection has been had against the consent of the *Page 121 
woman, the law implies force;" and further, "The two facts for your consideration are the fact of the deed of connection and the fact of consent or no."
declined to grant a new trial. *Page 122